Citation Nr: 0415186	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  99-06 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for lumbosacral strain, 
claimed as a back disorder.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to June 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which, among other things, 
denied the benefit sought on appeal.  The Board first 
considered this appeal in September 2000 and denied the claim 
as not well-grounded.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court) and in March 2001, the Court granted a joint motion 
for remand, vacating the Board's decision and remanding the 
claim for consideration in light of the newly enacted 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)).  The Board remanded the 
claim to the RO in August 2001 for compliance with the VCAA.

The RO reconsidered the veteran's claim under the VCAA and 
rendered a rating decision on the merits in April 2002, again 
denying the benefits sought on appeal.  The veteran continued 
his appeal and in July 2002, the Board denied the claim.  The 
veteran again appealed the Board's decision to the Court and 
in January 2003, the Court granted a joint motion for remand, 
vacating the Board's decision and remanding the claim for 
compliance with the VCAA as interpreted by the Court in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
remanded the claim to the RO in May 2003.  The claim is now 
properly returned to the Board for further appellate 
consideration.

The Board notes that in October 2001, the veteran was advised 
that his legal representative was no longer authorized to 
practice before VA.  The veteran did not respond to that 
notice and has chosen to proceed without representation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's current low back disability is not a result 
of injury or disease experienced during active service.




CONCLUSION OF LAW

A low back disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The evidence of record clearly reflects that the veteran was 
treated for muscle spasm and pain in his low back on one 
occasion in September 1977 during his period of active 
service.  Upon discharge examination in May 1980, the veteran 
answered the question regarding the presence of recurrent 
back pain in the affirmative.  He was not, however, found to 
have a chronic back disability at that time.  The veteran 
signed a standard DA Form 664 in June 1980 acknowledging his 
right to file for VA benefits at anytime.  The DA Form 664 
did not have any notation regarding a specific disability or 
disabilities.

Upon discharge from service, the veteran filed an application 
for VA compensation benefits and listed his disabilities as 
hypertension, headaches, right knee problems, a sinus 
condition and defective vision.  There was no reference made 
to a back disability at that time or during the veteran's 
December 1980 VA examination.  X-rays performed in December 
1980 were interpreted as normal for the lumbar spine.

Post-service treatment records are silent with respect to any 
complaints of or treatment for back pain until 1983, when the 
veteran presented for a VA orthopedic consultation following 
a work accident.  The back injury was noted to have occurred 
on March 30, 1983, and the veteran filed a Department of 
Labor (DoL) compensation claim with respect to that back 
injury.  There was no mention in either the treatment notes 
or the DoL claim documents of a prior injury to the back.

Treatment records since 1983 reflect periodic treatment for 
lumbosacral strain, myofascial pain and sacro-iliac joint 
dysfunction.  In 1991, the veteran related having exacerbated 
the back injury and underwent additional physical therapy.  A 
March 1992 statement from the VA orthopedic consultant who 
had been reviewing the veteran's condition since the 1983 
injury reflects the opinion that the veteran's condition at 
that time was related to the, "original problem that he has 
been followed for here."  Because there is no evidence of VA 
treatment prior to 1983 for a back injury, this comment is 
interpreted as linking the symptoms present in 1992 to the 
1983 back injury.

In August 1998, the veteran requested a copy of his service 
medical records.  In October 1998, the veteran filed a claim 
of entitlement to service connection for a back disability.  
In December 1998, the veteran presented for treatment, 
stating that he had a history of back pain since 1977 
although he did not recall any specific injury.  Another 
record of treatment in December 1998 reflects a history of 
back pain since a fall during service.  The diagnostic 
impression at that time was chronic low back pain of 
mechanical nature.

The veteran's wife submitted a statement in February 1999 
reflecting that the veteran's activities had been limited 
following a back injury during service.  She stated that the 
veteran would come home on leave and lie down during most of 
his leave after 1976. 
 
In May 1999, one of the veteran's VA treating physicians 
reported that the veteran was treated for chronic low back 
pain that was mechanical and myofascial in origin, that 
physical therapy performed in December 1998 resulted in 
improvement, and that the veteran related that his current 
pain was similar to the pain experienced during his period of 
active service.  The physician did not render an opinion as 
to any link between current disability and the one instance 
of treatment during service.  In September 2002, a different 
VA treating physician listed all of the veteran's 
disabilities being treated and requested that appropriate 
consideration be given to the veteran's claims.  This 
physician did not render an opinion as to etiology of any of 
the listed disabilities.

Given the evidence as outlined above, the Board finds that 
there is no medical evidence to link the veteran's current 
disability to the one instance of treatment for muscle spasm 
and pain in the lower back during service.  The Board 
acknowledges that the veteran has related that he did not 
seek treatment for each instance of pain experienced during 
service as well as his wife's statement that his activities 
were limited following an inservice back injury; however, the 
chronology of events demonstrated in the medical records and 
the March 1992 opinion of the VA orthopedic consultant 
clearly show that the veteran's current back disability is a 
result of a 1983 injury.  If there was at least one record of 
a complaint of low back pain found in medical evidence 
between the date of discharge from service and the date of 
the 1983 injury, there might be cause to further consider a 
claim based on continuity of symptomatology.  As it stands, 
however, the medical evidence reflects complaints of post-
service low back pain only after a 1983 injury.  Thus, a 
medical opinion linking the current disability to the 
complaint during service is needed to support the claim.  
And, as noted above, the medical opinion of record links the 
current disability to the 1983 injury.

Although the veteran continues to point to the June 1980 DA 
Form 664 acknowledgment of the right to file for VA 
compensation benefits at any time as opposed to immediately 
upon discharge from service as evidence supportive of his 
claim, the Board views this document as neutral in 
persuasiveness as it is a standard form and makes no 
reference to the existence of a back injury at that time.  
The documents surrounding the veteran's DoL claim for 
compensation are deemed nonsupportive as they reflect the 
contention that disability is a result of a work injury.  The 
statement from the veteran's wife is considered supportive of 
the claim as she is certainly competent to relate her 
impression of how the veteran's activities changed over the 
years.

Consequently, after considering all evidence of record, the 
Board finds that the veteran may have had recurrent back pain 
during service, but his current disability is not a result of 
an inservice injury or disease.  The one medical opinion as 
to etiology of the veteran's back disability links his 
current complaints to a 1983 post-service injury and the 
remainder of the medical evidence supports that opinion.  The 
veteran's statements and the statement of his wife, standing 
on their own, are insufficient to establish a relationship 
between the veteran's current disability and his inservice 
complaint as neither individual has a medical education and 
is competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  Therefore, the 
veteran's claim of entitlement to service connection for a 
low back disability is denied.

II.  VCAA

The Board notes that it has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) which 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which addressed the timing 
and content of proper VCAA notice.  Following a complete 
review of the record evidence, the Board finds, for the 
reasons expressed immediately below, that the development of 
the claim here on appeal has proceeded in accordance with the 
law and regulations. 
 
The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C. Section 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made in 
October 1998, long before the VCAA was enacted, and VCAA 
notice was given to the veteran in September 2001 and again 
in July 2003.  The Board, however, finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.   

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Although the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  The Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every similar case for the purpose of having the AOJ 
provide a pre-initial adjudication notice.  The only way the 
AOJ could provide such a notice would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result and, as such, it is not a reasonable 
construction of Section 5103(a).  Additionally, there is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, while strictly following the express 
holding in Pelegrini would require the entire rating process 
to be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court because otherwise it would not have 
taken "due account of the rule of prejudicial error" in 
reviewing the Board's decision.  See 38 U.S.C. § 7261(b)(2); 
see also Conway v. Principi, 535 F.3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. Section 7104(a), all questions in a 
matter which are subject to decision by the Secretary under 
38 U.S.C. Section 511(a) shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially because 
an AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  That said, there is 
simply no "adverse determination," as discussed by the 
Court in Pelegrini, for the veteran to overcome.  Similarly, 
a claimant is not compelled under 38 U.S.C. Section 5108 to 
proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  The VCAA 
requires that the duty to notify is satisfied and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect in the timing of the 
VCAA notice was harmless error.  Although the notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and the content of the notice fully complied 
with the requirements of 38 U.S.C. Section 5103(a) and 
38 C.F.R. Section 3.159(b).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of the claim, and to respond to VA notices and, in 
fact, responded to the most recent notice by stating that he 
had no additional evidence to submit.  Therefore, 
notwithstanding Pelegrini, the Board finds that it is not 
prejudicial error to decide this appeal at this time.  

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in September 2001 and again in a more detailed 
letter in July 2003.  The Board finds that the information 
provided to the veteran specifically satisfied the 
requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The July 2003 letter stated that (1) the 
evidence needed to substantiate the veteran's claim was, 
among other things, evidence that the veteran currently had a 
disability related to an inservice injury or disease, (2) VA 
would obtain relevant records from any Federal agency and 
relevant records identified by the veteran, and (3) the 
veteran is responsible for supplying VA with sufficient 
information to obtain relevant records on his behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  The 
Board notes that although the Court in Pelegrini indicated 
that there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on the claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to the 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the veteran sufficient, but the 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  After reviewing the record, 
the Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical evidence.  
It appears that all known and available medical records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  In fact, the 
veteran stated in April 2004 that he did not have any 
additional evidence to submit.  Furthermore, the veteran was 
afforded the opportunity to testify before an RO hearing 
officer and/or the Board, but declined to do so.  He has, 
however, actively participated in the development of his 
claim.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.  


ORDER

Service connection for lumbosacral strain, claimed as a back 
disorder, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



